

                                                                             Exhibit
10.1

AMENDMENT NO. 1
 
AMENDMENT (this “Amendment”), dated as of July 25, 2005, to that certain SECOND
AMENDED AND RESTATED CREDIT AGREEMENT (the “Credit Agreement”; capitalized terms
used herein and not defined shall have the meaning set forth in the Credit
Agreement) dated as of February 12, 2004, first amended and restated as of
March 3, 2004 and further amended and restated as of August 27, 2004, among PLY
GEM INDUSTRIES, INC., a Delaware corporation (“U.S. Borrower”), CWD Windows and
Doors, Inc., a corporation organized under the federal laws of Canada (“Canadian
Borrower” and, together with U.S. Borrower, each a “Borrower” and collectively
the “Borrowers”), PLY GEM HOLDINGS, INC., a Delaware corporation, the Subsidiary
Guarantors, the Lenders, UBS SECURITIES LLC and DEUTSCHE BANK SECURITIES INC.,
as joint lead arrangers and bookrunners, J.P. MORGAN SECURITIES INC., as
co-arranger, JPMORGAN CHASE BANK, as documentation agent, DEUTSCHE BANK AG
CAYMAN ISLANDS BRANCH, as syndication agent, UBS LOAN FINANCE LLC, as swingline
lender, and UBS AG, STAMFORD BRANCH, as issuing bank, as administrative agent
(in such capacity, “Administrative Agent”) for the Lenders and as collateral
agent for the Secured Parties and the Issuing Bank.
 
 
W I T N E S S E T H :
 
WHEREAS, the Borrowers desire that the Lenders amend the Credit Agreement to
permit the redemption of limited amounts of Senior Subordinated Notes and New
Senior Subordinated Notes;
 
WHEREAS, pursuant to Section 11.02 of the Credit Agreement the Lenders desire to
enter into this Amendment;
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION ONE -   Amendment. Subject to the satisfaction of the conditions set
forth in Section Two hereof, Section 6.11(a) of the Credit Agreement is hereby
amended to add the following proviso at the end of such Section:
 
 provided that up to $25.0 million in the aggregate may be used during the term
of this Agreement to optionally redeem Senior Subordinated Notes and New Senior
Subordinated Notes so long as (i) no Default or Event of Default has occurred
and is continuing at the time of each such redemption or will occur after giving
effect to each such redemption, (ii) after giving effect to each such redemption
the excess of the Revolving Commitments over the sum of all Lenders’ Revolving
Exposures is at least $25.0 million, (iii) in connection with each such
redemption, after giving effect on Pro Forma Basis to such redemption and the
hypothetical incurrence of an additional $25.0 million of Revolving Loans the
covenants in Sections 6.10(a) and 6.10(b) would be satisfied and (iv) in
connection with each such redemption the Administrative Agent shall have
received an Officers’ Certificate from U.S. Borrower certifying that the
conditions set forth in clauses (i), (ii) and (iii) above have been met, showing
the calculations related thereto and specifying the amount of Senior
Subordinated Notes and New Senior Subordinated Notes redeemed and the aggregate
redemption price therefor;
 
SECTION TWO -   Conditions to Effectiveness. This Amendment shall become
effective when, and only when, (i) the Administrative Agent shall have received
counterparts of this Amendment executed by the Borrowers and the Required
Lenders and (ii) the Borrowers shall have delivered, by wire transfer of
immediately available funds, to the Administrative Agent, for the ratable
account of each Lender signatory hereto, a fee in dollars equal to 0.05% of the
aggregate principal amount of Term Loans, plus the aggregate amount of Revolving
Commitments, of the Lenders signatory hereto. The effectiveness of this
Amendment (other than Sections Five, Six and Seven hereof) is conditioned upon
the accuracy of the representations and warranties set forth in Section Three
hereof.
 
SECTION THREE -   Representations and Warranties; Covenants. In order to induce
the Lenders to enter into this Amendment, the Borrowers represent and warrant to
each of the Lenders and the Agents that after giving effect to this Amendment,
(x) no Default or Event of Default has occurred and is continuing under the
Credit Agreement and (y) the representations and warranties made by the
Borrowers in the Credit Agreement are true and correct in all material respects
(except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” is true and correct in all respects)
on and as of the date hereof with the same force and effect as if made on and as
of the date hereof (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date).
 
SECTION FOUR -   Reference to and Effect on the Credit Agreement. On and after
the effectiveness of Section Two, each reference in the Credit Agreement to
“this Agreement,”“hereunder,”“hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement,”“thereunder,”“thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment. Without limiting the generality
of the foregoing, the Security Documents and all of the Collateral described
therein do and shall continue to secure the payment of all Obligations of the
Loan Parties under the Loan Documents. Except as expressly amended herein, the
Credit Agreement is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver or amendment of any right, power or remedy of any Lender or
any Agent under the Credit Agreement, nor constitute a waiver or amendment of
any provision of the Credit Agreement.
 
SECTION FIVE -   Costs, Expenses and Taxes. The Borrowers agree to pay all
reasonable costs and expenses of the Agents in connection with the preparation,
execution and delivery of this Amendment (including, without limitation, the
reasonable fees and expenses of Cahill Gordon & Reindel LLP), if any, in
accordance with the terms of Section 11.03 of the Credit Agreement.
 
SECTION SIX -   Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
SECTION SEVEN -   Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflicts of law principles that would require the application of the laws of
another jurisdiction.
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 
PLY GEM INDUSTRIES, INC.
 
 
By: _______/s/ Shawn K. Poe

 
Name:
Shawn K. Poe

 
Title:
Vice President

 
CWD WINDOWS AND DOORS, INC.
 
 
By: _______/s/ Shawn K. Poe

 
Name:
Shawn K. Poe

Title: Vice President
 
                              UBS AG, STAMFORD BRANCH
                     as a Lender
 
By: _______/s/ Wilfred V. Saint

 
Name:
Wilfred V. Saint

Title: Director, Banking Products
Services, US
 
 
By: _______/s/ Joselin Fernandes

 
Name:
Joselin Fernandes

 
Title:
Associate Director, Banking
Products Services, US

 


 

